Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species 3 of figures 21 - 23 in the reply filed on August 9, 2022 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 - 14, 16 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mochizuki, US 2005/0079012.
Regarding Claim 1, Mochizuki discloses an adjustable clamp comprising: a clamp body 7c comprising: a front surface (on a lateral side of the body), a back surface (on the other lateral side), an outer flat surface (on an outside of the body 7c where the head 20a is seated against), an inner flat surface (on the inside of the body 7c, i.e. having element 72), a first half (on a right portion of the body), and a second half (on a left portion of the body); wherein a centerline axis (along elements 13 and 72) separates the first half from the second half (see figure 4); wherein the centerline axis of the clamp extends through an aperture 13a, a slit 71, a recess 72, and a bore 30a; wherein the clamp body is generally A-frame shaped (see figure 4).
Regarding Claim 2, Mochizuki discloses the adjustable clamp of claim 1, wherein the aperture (13a) is on the front surface near a top portion of the clamp (figure 4) and extends through to the back surface perpendicular to the centerline axis (the aperture is a through aperture).
Regarding Claim 3, Mochizuki discloses the adjustable clamp of claim 2, wherein the aperture (13a) is symmetrical about the centerline axis (figure 4).
Regarding Claim 4, Mochizuki discloses the adjustable clamp of claim 1, wherein the recess (72) is below the aperture (13c), extending upward from the inner flat surface (figure 4); and wherein the recess (72) is on the front surface (figure 4) and extends through to the back surface perpendicular to the centerline axis (the recess is also a through recess).
Regarding Claim 5, Mochizuki discloses the adjustable clamp of claim 4, wherein the recess (72) is symmetrical about the centerline axis (figure 4).
Regarding Claim 6, Mochizuki discloses the adjustable clamp of claim 4, wherein the slit (71) extends upward from an upper apex of the recess (72) toward the aperture (13a), but does not intersect the aperture (see figure 4).
Regarding Claim 7, Mochizuki discloses the adjustable clamp of claim 6, wherein the slit (71) is on the front surface (figure 4) and extends through to the back surface perpendicular to the centerline axis (the slit is also a through slit).
Regarding Claim 8, Mochizuki discloses the adjustable clamp of claim 6, wherein the slit (71) is symmetrical about the centerline axis.
Regarding Claim 9, Mochizuki discloses the adjustable clamp of claim 8, wherein the slit (71) comprises a constant width.
Regarding Claim 10, Mochizuki discloses the adjustable clamp of claim 1, wherein the bore (30a) extends through the outer surface of the first half into the recess (72) and continues through the recess and into the second half (see figure 4).
Regarding Claim 11, Mochizuki discloses the adjustable clamp of claim 10, wherein the bore (30a) comprises a bore axis (for the bolt 1a) parallel with the front surface and with the back surface (see figure 4); wherein the bore axis is perpendicular to the central axis (see figure 4).
Regarding Claim 12, Mochizuki discloses the adjustable clamp of claim 11, wherein the bore (30a) further comprises a first end and a second end; wherein the first end is positioned on the outer flat surface of the first half and has a first diameter (see figure 4), and wherein the bore in the first half comprises a step 31a with a reduction in diameter to a second diameter smaller than the first diameter (see figure 4); wherein the diameter of the bore in the second half is a third diameter (having the hole 40a); wherein the third diameter (40a) is small than the first diameter (30a) and smaller than the second diameter (31a).
Regarding Claim 13, Mochizuki discloses the adjustable clamp of claim 12, wherein the portion of the bore (30a) in the second half further comprises a threaded inner surface 40a [configured to receive a threaded fastener 1a].
Claim language set in brackets set forth above and below in this office action are considered by the examiner to be intended use that fails to further limit the structure of the claimed invention. Since the claimed invention is directed solely to that of the adjustable clamp, the prior art must only be capable of performing the functional recitations in order to be applicable, and in the instant case, the examiner maintains that the clamp disclosed by Mochizuki (US 2005/0079012) or Rigollet et al. (US 2013/0212842), is indeed capable of the intended use statements. Note that it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.
Regarding Claim 14, Mochizuki discloses the adjustable clamp of claim 1, wherein the first half further comprises a rounded edge (the curved edge/surface outside of the end 3a that is between elements 72 and 31a) between the outer surface and the inner surface, and a first flat edge 31a positioned on the outer surface; wherein the first flat edge (31a) forms a first angle referring (with reference) to the centerline axis (see figure 4); wherein the first angle is in a range of 10 degrees to 45 degrees (see figure 4).
Regarding Claim 16, Mochizuki discloses the adjustable clamp of claim 1, wherein the clamp body (7c) consists of a material chosen from a group of steel, tungsten, aluminum (see paragraph [0008]), titanium, vanadium, chromium, cobalt, nickel, and metallic alloys.
Regarding Claim 17, Mochizuki discloses the adjustable clamp of claim 13, [wherein the threaded fastener (1a) is configured to mate with the threaded inner surface so tightening the threaded fastener compresses the recess 72 and slit 71, and wherein loosening the threaded fastener expands the recess and slit].
Claim(s) 1, 14, 15 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rigollet et al., US 2013/0212842.
Regarding Claim 1, Rigollet et al. disclose an adjustable clamp comprising: a clamp body 12, 13 comprising: a front surface (on a lateral side of the body), a back surface (on the other lateral side), an outer flat surface (on an outside of the tabs 14, 15), an inner flat surface (on the inside of the body 12, 13; see figure 3), a first half (on a right portion of the body), and a second half (on a left portion of the body); wherein a centerline axis (intersecting 24A and the axis A in figure 1) separates the first half from the second half (see figure 1); wherein the centerline axis of the clamp extends through an aperture (below the bridge 24), a slit (formed between elements 16 and 17), a recess (formed between elements 12A and 13A), and a bore (formed between the through holes 14A and 15A); wherein the clamp body is generally A-frame shaped (see figures 2 and 3).
Regarding Claim 14, Rigollet et al. disclose the adjustable clamp of claim 1, wherein the first half further comprises a rounded edge 17 between the outer surface and the inner surface, and a first flat edge 15 positioned on the outer surface; wherein the first flat edge (15) forms a first angle referring (with reference) to the centerline axis (see figure 1); wherein the first angle is in a range of 10 degrees to 45 degrees (see figure 1).
Regarding Claim 15, Rigollet et al. disclose the adjustable clamp of claim 1, wherein the second half further comprises a second flat edge 14 positioned on the outer surface; wherein the second flat edge (14) forms a second angle referring to the centerline axis (figure 1); wherein the second angle is in a range of 10 degrees to 45 degrees (see figure 1).
Regarding Claim 20, Rigollet et al. disclose the adjustable clamp of claim 14, [wherein the rounded flat edge allows the adjustable clamp to slide or snap onto a cylindrical object without damaging the surface of the cylindrical object].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rigollet et al., US 2013/0212842.
Regarding Claims 18 and 19, Rigollet et al. disclose the adjustable clamp of claim 1 and as rejected in claims 14 and 15 above. Rigollet et al. do not explicitly disclose wherein the first angle is greater than the second angle or wherein the second angle is greater than the first angle. However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the clamp of Rigollet et al. to adjust the first angle or the second angle to arrive at the claimed invention in order to accommodate a particular shape of the cylindrical object that the clamp is configured for. Further, it is noted that since the general concept of providing the first and second angles to be within a range between 10 and 45 degrees has been set forth in the prior art, it is obvious that a modification of such values is within the level of ordinary skill in the art. Additionally, it has been held that changes in shape are of routine skill in the art, and therefore obvious absent persuasive evidence that the claimed shape is significant (In re Dailey, 357 F.2d 669, 149 USPQ 47). See MPEP 2144.04 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for similar art cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROWLAND DO whose telephone number is (571)270-5737. The examiner can normally be reached Monday-Thursday 8:30 - 7:00 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICTOR D BATSON can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



	/R.D./           Examiner, Art Unit 3677                                                                                                                                                                                             

/VICTOR D BATSON/           Supervisory Patent Examiner, Art Unit 3677